DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of an excrement care robot with an integrated analysis function on the motion and condition of a bedridden patient, the excrement care robot comprising:
a body-fitted type treating apparatus including a body which has a shape corresponding to bends of the genitals and buttocks of a human body and is formed with a treatment space that is opened in a direction of the genitals and buttocks of the human body to receive excrement discharged from the human body, a discharge unit which is provided in the body and communicates with the treatment space to discharge the excrement of the treatment space to the outside, and a sensor unit that is provided in the body to measure a direction of movement of the body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Esposito discloses the ostomy device is disclosed which comprises a simple, rigid frame having an opening which is registered with the stoma of an ostomate and secured on his torso by an elastic belt. The tension of the belt cause the frame to press into the user's flesh and thus stabilize the peristomal region within the confines of the frame opening. The peristomal region is given sufficient firmness to insure secure attachment of an adhesive sheet of a waste management adjunct. This frame is also employed in a method which obviates the need for a collection container for body wastes. In this method, a protective sheet may be adhered to the peristomal skin, with an opening registered with the stoma. A absorbent pad is held against the stoma by the frame as it stabilizes the peristomal region. The solid matter is then periodically removed by replacement of the pad. For use with a sanitary wafer which is adhered to the torso and has a flange on which a collection container is detachably mounted, a broader based stabilization is provided through the provision of a relatively rigid planar portion, spanning the inner end of the frame opening. This planar portion may be provided by a separate insert or formed integrally with the frame. The planar portion concentrates stabilization to the periphery of the stoma where the adhesive sheet portion extends to an opening which is registered with the stoma. The wafer flange projects through a central opening in the planar portion to permit mounting of the collection bag.
[US 4,723,952]
Roe et al discloses the disposable article to be fitted to a wearer having an external anal sphincter muscle, the external anal sphincter muscle having a basal electrical activity. The disposable article preferably comprises a sensor or sensor system operatively connected to the article wherein the sensor is adapted to detect changes in the electrical activity of the wearer's external anal sphincter muscle that correlates to an impending elimination of bodily waste and to provide a signal to the wearer, a caregiver or an element of the article notifying the wearer, caregiver or element of the article of the impending event.	[US 6,407,308]
Nakamura discloses the automatic fecal and urinary treatment device includes: a mattress which has an approximately rectangular mounting hole formed in an approximately center portion thereof; a pedestal which has an upper surface of a concave arcuate shape and is configured to be fitted into the mounting hole; a support frame body which is mounted on the pedestal and has an outer bottom surface of a convex arcuate shape which conforms with the upper surface of a concave arcuate shape so as to allow the lateral swinging of the support frame body on the pedestal; a buttock placing pad which is mounted on an upper surface of the support frame body and forms a U-shaped cutout space in a center portion thereof; and a fecal and urinary treatment unit which is loosely fitted into the U-shaped cutout space formed in the buttock placing pad and is configured to perform washing of buttocks and private parts and discharging of urine and stools to the outside.	[US 2011/0308017]
Chopra et al discloses the Intestinal waste management system (102) comprising a device (104) having an anchoring mechanism (106) for anchoring the device (104) once the device (104) is inserted into a stoma. A continence mechanism (108) controls discharge of intestinal waste to outside the intestinal waste management system (102). The continence mechanism (108) comprising abase flange (110) to be placed at the stoma. The base flange 110 to be connected to a discharge channel (114) to form a discharge passage (116) to transport the intestinal waste from intestine to outside, in an open state of the continence mechanism (108). A continence membrane (118) having a first end connected to a distal end of the discharge channel (114). In closed state of the continence mechanism (108), the continence membrane (118) is to fold upon itself to create a constriction within the discharge passage (116) to stop the intestinal waste from flowing out.	[US 2022/0133522]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
07/08/2022